*891Under CPLR 3116 (a), when the transcript of a witness’s deposition testimony is submitted for his or her examination, “any changes in form or substance which the witness desires to make shall be entered at the end of the deposition with a statement of the reasons given by the witness for making them.”
Here, the plaintiff made numerous, significant, substantive changes to her deposition testimony, taken in August 2007 and April 2010, on her errata sheet. However, the plaintiff did not provide a reason for any of those changes. Consequently, the Supreme Court should have granted that branch of the motion of the defendant Kone Elevator Co. (hereinafter Kone) which was to strike the plaintiff’s errata sheet (see Kelley v Empire Roller Skating Rink, Inc., 34 AD3d 533, 534 [2006]; Marzan v Persaud, 29 AD3d 652, 653 [2006]; Riley v ISS Intl. Serv. Sys., 284 AD2d 320 [2001]; cf. Cilio v Resjefal Corp., 295 AD2d 257 [2002]).
In light of our determination, Kone’s remaining contentions have been rendered academic. Dillon, J.P, Florio, Chambers and Miller, JJ., concur.